DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on February 1, 2021 has been entered. The claims pending in this application are claims 1-22. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a method of nucleic acid sequencing. 
Group II, claims 15-22, drawn to a non-transitory computer readable medium. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups I and II is not special since the method in claim 1 of Group I is not a contribution over the prior art (see paragraphs [0037], [0053], [0083], and [0092] of WO 2016/077313 A1 from IDS filed on February 10, 2021 and see et al., (US 2018/0282800 A1) in below rejection under 35 U.S.C. 102(a)(2)). 
During a telephone conversation with Dr. Brian Davy (Reg. No. 61,197) on January 5, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-22 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informality: there are Figures 7A, 7B, and 7C. However, Brief Description of The Figures related to Figure 7 only describes Figures 7A and 7B.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informality: “obtaining a raw sequencing read of the concatemer using a nanopore” should be “said obtaining a raw sequencing read of the concatemer using a nanopore”. 
Claim 3 is objected to because of the following informality: “exposing the concatemer to the nanopore in a sequential manner” should be “said exposing the concatemer to the nanopore in a sequential manner”. 
Claim 4 or 6 or 7 is objected to because of the following informality: “identifying the repeating segments in the raw sequencing read” should be “said identifying the repeating segments in the raw sequencing read”. 
Claim 5 is objected to because of the following informality: “identifying at least one sequence of the known heterologous sequence in the raw sequencing read” should be “said identifying at least one sequence of the known heterologous sequence in the raw sequencing read”. 
Claim 8 is objected to because of the following informality: “producing a consensus sequence of the full-length cDNA” should be “said producing a consensus sequence of the full-length cDNA”. 
Claim 10 is objected to because of the following informality: “subjecting the consensus sequence to error-correction” should be “said subjecting the consensus sequence to error-correction”. 
Claim 11 is objected to because of the following informality: “producing the circularized DNA” should be “said producing the circularized DNA”. 
Claim 12 or 14 is objected to because of the following informality: “circularization” should be “said producing a circularized DNA”. 
Claim 14 is objected to because of the following informality: “the first and second heterologous sequences” should be “the first heterologous sequence and the second heterologous sequence”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., (US 2018/0282800 A1, priority date: November 11, 2014). 
Regarding claims 1-4, Li et al., a method of nucleic acid sequencing, comprising: producing a circularized DNA comprising a full-length cDNA (eg., complementary DNA transcribed from mRNA or rRNA) and a known heterologous sequence; performing rolling circle amplification using the circularized DNA as template to produce a concatemer comprising repeating segments comprising the full-length cDNA and the known heterologous sequence; obtaining a raw sequencing read of the concatemer using a nanopore (ie., a nanopore sequencing device); identifying the repeating segments in the raw sequencing read; and producing a consensus sequence of the full-length cDNA based on the sequences of the repeating segments as recited in claim 1 wherein obtaining a raw sequencing read of the concatemer using a nanopore comprises: applying a potential difference across the nanopore; and detecting electrical signals (ie., changes in current) from the nanopore while exposing the concatemer to the nanopore in a sequential manner as recited in claim 2, said exposing the concatemer to the nanopore in a sequential manner comprises translocating at least a portion of the concatemer through the nanopore as recited in claim 3, and said identifying the repeating segments in the raw sequencing read comprises identifying at least one sequence of the known heterologous sequence (eg., a consensus sequence) in the raw sequencing read as recited in claim 4 (see abstract and paragraphs [0016], [0020] to [0022], [0037], [0039], [0059], [0089], and [0098]). 
Therefore, Li et al., teach all limitations recited in claims 1-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claims 1-4 above, and further in view of  Kent (Genome Research, 12, 656-664, 2002). 
The teachings of Li et al., have been summarized previously, supra. 
Li et al., do not disclose that said identifying at least one sequence of the known heterologous sequence in the raw sequencing read comprises analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) as recited in claim 5. However, Li et al., teach  aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Kent teaches advantages of BLAST-Like Alignment Tool  (BLAT) such as “BLAT, is more accurate and 500 times faster than popular existing tools for mRNA/DNA alignments and 50 times faster for protein alignments at sensitivity settings typically used when comparing vertebrate sequences. BLAT’s speed stems from an index of all nonoverlapping K-mers in the genome. This index fits inside the RAM of inexpensive computers, and need only be computed once for each genome assembly. BLAT has several major stages. It uses the index to find regions in the genome likely to be homologous to the query sequence. It performs an alignment between homologous regions. It stitches together these aligned regions (often exons) into larger alignments (typically genes). Finally, BLAT revisits small internal exons possibly missed at the first stage and adjusts large gap boundaries that have canonical splice sites where feasible” and 
“BLAT is similar in many ways to BLAST. The program rapidly scans for relatively short matches (hits), and extends these into high-scoring pairs (HSPs). However, BLAT differs from BLAST in some significant ways. Where BLAST builds an index of the query sequence and then scans linearly through the database, BLAT builds an index of the database and then scans linearly through the query sequence. Where BLAST triggers an extension when one or two hits occur in proximity to each other, BLAT can trigger extensions on any number of perfect or near-perfect hits. Where BLAST returns each area of homology between two sequences as separate alignments, BLAT stitches them together into a larger alignment. BLAT has special code to handle introns in RNA/DNA alignments. Therefore, whereas BLAST delivers a list of exons sorted by exon size, with alignments extending slightly beyond the edge of each exon, BLAT effectively ‘unsplices’ mRNA onto the genome-giving a single alignment that uses each base of the mRNA only once, and which correctly positions splice sites” (see abstract and page 656). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 by analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) in view of the prior arts of Li et al., and Kent. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Kent teaches advantages of BLAST-Like Alignment Tool  (BLAT) such as “BLAT, is more accurate and 500 times faster than popular existing tools for mRNA/DNA alignments and 50 times faster for protein alignments at sensitivity settings typically used when comparing vertebrate sequences. BLAT’s speed stems from an index of all nonoverlapping K-mers in the genome. This index fits inside the RAM of inexpensive computers, and need only be computed once for each genome assembly. BLAT has several major stages. It uses the index to find regions in the genome likely to be homologous to the query sequence. It performs an alignment between homologous regions. It stitches together these aligned regions (often exons) into larger alignments (typically genes). Finally, BLAT revisits small internal exons possibly missed at the first stage and adjusts large gap boundaries that have canonical splice sites where feasible” and “BLAT is similar in many ways to BLAST. The program rapidly scans for relatively short matches (hits), and extends these into high-scoring pairs (HSPs). However, BLAT differs from BLAST in some significant ways. Where BLAST builds an index of the query sequence and then scans linearly through the database, BLAT builds an index of the database and then scans linearly through the query sequence. Where BLAST triggers an extension when one or two hits occur in proximity to each other, BLAT can trigger extensions on any number of perfect or near-perfect hits. Where BLAST returns each area of homology between two sequences as separate alignments, BLAT stitches them together into a larger alignment. BLAT has special code to handle introns in RNA/DNA alignments. Therefore, whereas BLAST delivers a list of exons sorted by exon size, with alignments extending slightly beyond the edge of each exon, BLAT effectively ‘unsplices’ mRNA onto the genome-giving a single alignment that uses each base of the mRNA only once, and which correctly positions splice sites” (see abstract and page 656). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 5 by analyzing the raw sequencing read using a BLAST-Like Alignment Tool (BLAT) in view of the prior arts of Li et al., and Kent in order to take advantages of BLAST-Like Alignment Tool  (BLAT). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claims 1-4 above, and further in view of Szajda et al., (NDSS Symposium, pages 1-13, February 2006). 
 	The teachings of Li et al., have been summarized previously, supra. 
Li et al., do not disclose that said identifying the repeating segments in the raw sequencing read comprises subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment as recited in claim 6 and said identifying the repeating segments in the raw sequencing read comprises parsing a score matrix of the modified Smith-Waterman self-to-self alignment as recited in claim 7. However, Li et al., teach aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Szajda et al., teach advantages of a modified Smith-Waterman algorithm such as “[O]ur modified Smith-Waterman algorithm provides reasonable performance, identifying most, and in many cases all, sequence pairs that exhibit statistically significant similarity according to the unmodified algorithm, with reasonable levels of false positives. Moreover the modified algorithm achieves a net decrease in execution time, with no increase in memory requirements. Most importantly, our scheme represents an important first step toward providing data privacy for a practical and important real-world algorithm” (see abstract). Note that Smith-Waterman algorithm includes a step of parsing scoring matrix (see pages 2 and 3 from “Smith-Waterman algorithm” from Wikipedia). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 6 and 7 by 
subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Szajda et al., teach advantages of a modified Smith-Waterman algorithm such as “[O]ur modified Smith-Waterman algorithm provides reasonable performance, identifying most, and in many cases all, sequence pairs that exhibit statistically significant similarity according to the unmodified algorithm, with reasonable levels of false positives. Moreover the modified algorithm achieves a net decrease in execution time, with no increase in memory requirements. Most importantly, our scheme represents an important first step toward providing data privacy for a practical and important real-world algorithm” (see abstract). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 6 and 7 by subjecting the raw sequencing read to a modified Smith-Waterman self-to-self alignment and parsing a score matrix of the modified Smith-Waterman self-to-self alignment in view of the prior arts of Li et al., and Szajda et al.. in order to take advantages of the modified Smith-Waterman algorithm taught by Szajda et al.. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claims 1-4 above, and further in view of  Lee et al., (Bioinformatics, 18, 452-464, 2002). 
 	The teachings of Li et al., have been summarized previously, supra. 
Li et al., do not disclose that said producing a consensus sequence of the full-length cDNA comprises combining the sequences of the repeating segments using a partial order alignment (POA) as recited in claim 8. However, Li et al., teach aligning the multiple instances of called sequence and obtaining a consensus sequence (see paragraph [0089]). 
Lee et al., teach advantages of a partial order alignment (POA) such as POA guarantees
“that the optimal alignment of each new sequence versus each sequence in the MSA will be considered. Moreover, this algorithm introduces a new edit operator, homologous recombination, important for multidomain sequences. The algorithm has improved speed (linear time complexity) over existing MSA algorithms, enabling construction of massive and complex alignments (e.g. an alignment of 5000 sequences in 4 h on a Pentium II)” and is complementary to existing sequence alignment approaches in many areas (see abstract and page 463). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 8 by combining the sequences of the repeating segments using a partial order alignment (POA) in view of the prior arts of Li et al., and Lee et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., have successfully aligned the multiple instances of called sequence and obtained a consensus sequence (see paragraph [0089]) while Lee et al., teach advantages of a partial order alignment (POA) such as POA guarantees “that the optimal alignment of each new sequence versus each sequence in the MSA will be considered. Moreover, this algorithm introduces a new edit operator, homologous recombination, important for multidomain sequences. The algorithm has improved speed (linear time complexity) over existing MSA algorithms, enabling construction of massive and complex alignments (e.g. an alignment of 5000 sequences in 4 h on a Pentium II)” and is complementary to existing sequence alignment approaches in many areas (see abstract and page 463). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 8 by combining the sequences of the repeating segments using a partial order alignment (POA) in view of the prior arts of Li et al., and Lee et al., in order to take advantages of a partial order alignment (POA). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claims 1-4 above, and further in view of  Vaser et al., (Oxford Nanopore Technologies London Calling 2016). 
 	The teachings of Li et al., have been summarized previously, supra. 
Li et al., do not disclose subjecting the consensus sequence to error-correction as recited in claim 9 wherein said subjecting the consensus sequence to error-correction comprises subjecting the consensus sequence to rapid consensus (Racon) as recited in claim 10. 
Vaser et al., teach that “[R]acon is intended as a standalone consensus module to correct raw contigs generated by rapid assembly methods which do not include a consensus step, such as Miniasm. The goal of Racon is to generate genomic consensus which is of similar or better quality compared to the output generated by assembly methods which employ both error correction and consensus steps, while providing a speedup of several times compared to those methods”. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 9 and 10 by subjecting the consensus sequence to rapid consensus (Racon) in view of the prior arts of Li et al., and Vaser et al.. One having ordinary skill in the art would have been motivated to do so because Vaser et al., teach advantages of Racon such as “[R]acon is intended as a standalone consensus module to correct raw contigs generated by rapid assembly methods which do not include a consensus step, such as Miniasm. The goal of Racon is to generate genomic consensus which is of similar or better quality compared to the output generated by assembly methods which employ both error correction and consensus steps, while providing a speedup of several times compared to those methods”. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 9 and 10 by subjecting the consensus sequence to rapid consensus (Racon) in view of the prior arts of Li et al., and Vaser et al., in order to take advantages of Racon and more efficiently correct the errors of the consensus sequence. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., as applied to claims 1-4 above, and further in view of  Salimullah et al., (Cold Spring Harb Protoc., pages 96-110, 2011). 
 	The teachings of Li et al., have been summarized previously, supra. 
Li et al., do not disclose that said producing the circularized DNA comprises performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified prior to circularization as recited in claim 12, and a heterologous sequence is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13. However, Li et al., teach that complementary DNA (ie., cDNA) is transcribed from mRNA or rRNA (see paragraph [0039]). 
Salimullah et al., teach performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified as recited in claim 12, and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13 (eg., see pages 96 and 97, and Figure 1). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 11-13 by performing a reverse-transcription reaction on an RNA sample of interest wherein cDNAs produced by the reverse transcription reaction are amplified prior to circularization and a heterologous sequence is provided to the cDNA during the reverse transcription reaction, during the amplification, or both in view of the prior arts of Li et al., and Salimullah et al.. One having ordinary skill in the art would have been motivated to do so because Li et al., teach that complementary DNA (ie., cDNA) is transcribed from mRNA or rRNA (see paragraph [0039]) 
while Salimullah et al., teach performing a reverse-transcription reaction on an RNA sample of interest as recited in claim 11 wherein cDNAs produced by the reverse transcription reaction are amplified as recited in claim 12, and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both as recited in claim 13 (eg., see pages 96 and 97, and Figure 1). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 11-13 by performing a reverse-transcription reaction on an RNA sample of interest wherein cDNAs produced by the reverse transcription reaction are amplified and a heterologous sequence (eg., see non-complementary sequence in TS oligo or RT primer in Figure 1) is provided to the cDNA during the reverse transcription reaction, during the amplification, or both in view of the prior arts of Li et al., and Salimullah et al., in order to incorporate a heterologous sequence to the cDNA. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of  Salimullah et al., as applied to claims 1-4 and 11-13 above, and further in view of  Potter et al., (US 2006/0166245 A1, published on July 27, 2006). 
 	The teachings of Li et al., and Salimullah et al., have been summarized previously, supra. 
Li et al., and Salimullah et al., do not disclose that the circularized DNA is produced from a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end; circularization is achieved using a splint oligonucleotide comprising sequences complementary to the first and second heterologous sequences and the known heterologous sequence of the circularized DNA comprises the first and second heterologous sequences or portions thereof as recited in claim 14. However, Salimullah et al., teach that a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end (see the product from reverse transcription in Figure 1). 
Potter et al., teach that the circularized DNA is produced from a cDNA comprising a first sequence at a first end and a second sequence at the end opposite the first end, circularization is achieved using a splint oligonucleotide comprising sequences complementary to the first and second sequences and the sequence of the circularized DNA comprises the first and second  sequences or portions thereof as recited in claim 14 (eg., see paragraphs [0030] and [0097], Figure 1 and claims 1-76). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 14 wherein the circularized DNA is produced from a cDNA comprising a first heterologous sequence at a first end and a second heterologous sequence at the end opposite the first end, circularization is achieved using a splint oligonucleotide comprising sequences complementary to the first and second heterologous sequences and the known heterologous sequence of the circularized DNA comprises the first and second heterologous sequences or portions thereof in view of the prior arts of Li et al., Salimullah et al., and  Potter et al.. One having ordinary skill in the art would have been motivated to do so because Potter et al., et al., teach that the circularized DNA is produced from a cDNA comprising a first sequence at a first end and a second sequence at the end opposite the first end, circularization is achieved using a splint oligonucleotide comprising sequences complementary to the first and second sequences and the sequence of the circularized DNA comprises the first and second  sequences or portions thereof as recited in claim 14 (eg., see paragraphs [0030] and [0097], Figure 1 and claims 1-76). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 14 by performing a rolling circle replication by hybridizing the cDNA taught by Salimullah et al., to the splint oligonucleotide taught by Potter et al., in view of the prior arts of Li et al., Salimullah et al., and  Potter et al., in order to produce the circularized DNA comprising a full-length cDNA and a known heterologous sequence as recited in claim 1. 

Conclusion
24.	No claim is allowed. 
25.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 15, 2022